Citation Nr: 0526716	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Felipe G. Pacquing, Attorney


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

A Regional Office (RO) administrative decision in June 2000 
determined that the veteran's period of service from April 
1955 to May 1959 established basic eligibility for Department 
of Veterans Affairs (VA) compensation benefits, but that a 
subsequent period of service from May 1959 to February 1963 
was under other than honorable conditions.  The veteran died 
in July 2000.  The appellant is advancing her claim as the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision from the Manila, the 
Republic of the Philippines, RO.  This case was remanded by 
the Board in April 2005 for further development.  
 

FINDINGS OF FACT

1.  The veteran died in July 2000; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
myocardial infarction due to hypertension.

2.  Cardiovascular disease and hypertension were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor were cardiovascular disease and 
hypertension otherwise related to such service.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disorder manifested by a 
myocardial infarction and hypertension was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2001 and September 2003 RO letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
RO letters the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2001 and September 2003 
VCAA letters implicitly notified the appellant that she 
should submit any pertinent evidence in her possession.  In 
this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence she herself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's first decision to deny the claim in 
November 2000 around the time of the passage of the VCAA in 
late 2000.  No notification was given prior to the RO's 
decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The appellant submitted new evidence, 
while her claim was on appeal, indicating she understood her 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, appellant 
statements, and a death certificate.  The Board remanded this 
case to request additional information from a certain private 
doctor.  The RO certified that this particular doctor was not 
credible.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  The Board finds that the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in July 2000.  The death certificate lists 
the cause of death as cardiorespiratory arrest due to 
myocardial infarction due to hypertension.  At the time of 
the veteran's death, service connection had not been 
established for any disability.  

The Board notes that the veteran filed claims for both 
hypertension and ischemic heart disease in September 1996.  
The claims were denied by a June 2000 rating decision.  
Included within the record before the decision were the 
veteran's service medical records.  The service medical 
records were negative for treatment, complaints, or diagnosis 
of hypertension or heart disease.  The veteran denied any 
pain in chest, shortness of breath, or high or low blood 
pressure in his Report of Medical Histories during service.  
The veteran's March 1955 exam, March 1959 exam, December 1959 
exam, and February 1963 exam all had his lungs, chest, and 
heart as "normal" with no defects noted.  The veteran's 
blood pressure was 122/86 in March 1955, 116/68 in March 
1959, 110/80 in December 1959, and 130/88 in 1963.  Also 
included within the record are several service personnel 
records.  The veteran served his first period of enlistment 
from April 1955 to March 1959.  The veteran's second period 
of enlistment from March 1959 to February 1963 ended with a 
punitive discharge as a result of a Court Martial.  An 
admistrative decision by the RO in May 2000 determined that 
the veteran's first period of enlistment was successfully 
completed and entitled him to basic VA benefits.  

The record also contained a letter from Doctor Vicente N. 
Sta.Maria, M.D. who certified that he had treated the veteran 
for angina pectoris and hypertension with blood pressure of 
200/100 since 1960.  A medical record from Casaul General 
Hospital dated in November 1996 reflected that the veteran 
was admitted at the hospital in March 1990 and diagnosed with 
hypertension and cerebro vascular accident.  Another medical 
certificate from Casual General Hospital reflected that the 
veteran was again admitted to the hospital with a diagnosis 
of hypertensive atherosclerotic heart disease and old stroke 
of right hemiparesis.  The veteran underwent a VA examination 
in August 1997.  The examiner diagnosed the veteran with 
vascular dementia as a result of a left cerebral infarct.  
The examiner assessed the veteran a Global Assessment 
Functioning (GAF) score of 40 with major impairment.  The 
veteran's son and wife testified on his behalf at a hearing 
at the RO in August 1998.  They claimed that the father 
denied pleading guilty at the Court Martial and was suffering 
from mental illness at the time.  The service medical records 
reflected that he was diagnosed with personality disorders 
prior to discharge.  The veteran testified before another 
hearing at the RO in January 2000 to clarify his record of 
service.      

The appellant brought a claim for service connection of the 
veteran's death in September 2000.  Included with her claim 
was a copy of her marriage contract, the veteran's death 
certificate, several pages of receipt of expenses including 
medical expenses, and other copies of the veteran's service 
related papers.  The appellant submitted several statements 
indicating that she believed that the veteran's death was due 
to his service, as he suffered psychosis, "heart sickness," 
and hypertension in-service.  Included in one of her 
statements was an August 2003 note from Casual General 
Hospital indicating that there were no records for the 
veteran from 1991 to 1996 available.     

The Board remanded this case in April 2005 to allow the RO to 
contact Dr. Sta. Maria and request records from 1960 to 1965 
during which he claimed to have treated the veteran for high 
blood pressure and angina pectoris.  The RO determined that 
Dr. Sta. Maria is a "regular contributor of medical 
statements in support of VA claimants."  The RO determined 
that the doctor last renewed his medical license in 1975.  
The RO determined that in previous requests for medical 
records the doctor indicated that all such records "were 
destroyed by fire in 1983."  Therefore the RO determined 
that "statements from Dr. Santa Maria describing medical 
histories prior to 1983 are based solely upon the doctor's 
memory and are unsubstantiated by supportive medical 
documentation."  The Board accepts the RO's formal 
certification that prior unsuccessful attempts to obtain 
records from the physician render further attempts pointless 
and a waste of judicial resources.  

In sum, there is no credible medical evidence linking the 
veteran's death of cardiorespiratory arrest due to myocardial 
infarction due to hypertension to his service.  There is no 
evidence of hypertension or cardiovascular disease in-
service.  There is also no credible medical evidence that the 
veteran had cardiovascular disease or hypertension until 
nearly 30 years after service.  The Board notes the 
appellant's contentions, however, it is not shown that she is 
competent to render a medical opinion.  Medical diagnoses and 
opinions as to medical etiology require diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).     

Based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  
   

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


